Exhibit 10.15

CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS


This Confidential Separation Agreement and General Release of all Claims
("Agreement") is between PRESTIGE CRUISE SERVICES, LLC, its agents, employees,
officers, directors, predecessors, successors, insurers, parents, affiliates,
subsidiaries and its wholly-owned companies, which in this Agreement are
collectively referred to as "Employer," and the employee whose name and
signature appear at the end of this document, who is referred to as "Employee."


1.    Background. Employer and Employee have agreed on an amicable separation of
the employment relationship. Both Employee and Employer desire to fully and
finally compromise and settle and fully release all actual and potential claims,
including those related to Employee’s employment and termination of employment,
that Employee, in any capacity, may have or claims to have against Employer.
Employee acknowledges that Employee is waiving his rights and claims only in
exchange for consideration in addition to anything of value to which he is
already entitled.


2.    Employment Termination. Employee understands that his employment with
Employer will end effective January 30, 2013 (“Separation Date”). Employer has
offered severance payments and benefits to Employee if he executes this
Agreement on or before November 9, 2012.


3.    Other Benefits.


A.    Severance Pay. In return for the execution of this Agreement, and it
becoming effective (see paragraph 18) and a Release to be signed on the
Separation Date (see Exhibit A), Employer will pay severance pay equal to
$550,000 (one year of base salary) plus $32,530 (one year of COBRA), plus the
Pro Rata Management Incentive Compensation through January 30, 2013, minus
applicable withholdings. Such payment will be made on February 9, 2013. Employer
shall also pay Employee his 2012 Management Incentive Compensation, minus
applicable withholdings, by March 31, 2013. Employer agrees it will not contest
any application for Unemployment Compensation benefits made by Employee.
Employee acknowledges and understands that any determination as to Employee's
eligibility for such Unemployment Compensation benefits can only be made by the
appropriate governmental agency. Employee's participation in Employer's Group
Medical/Dental/Vision Plan will terminate on January 31, 2013, after which time
any continuation of Group Medical/Dental/Vision benefits shall be in accordance
with Employee's rights under that federal law commonly known as COBRA and at
Employee’s sole expense.
    
4.    Acknowledgement. Employee understands that the severance pay and benefits
provided under this Agreement will not be paid or provided unless he accepts
this Release and Separation Agreement, and the Release attached as Exhibit A on
January 30, 2013, and they become effective eight days following Employee's
signatures (see paragraph 18) and Employee forfeits any and all vested and
unvested stock options granted by Prestige Cruises International, Inc. while
employed by the Company.



MIAM_129330.1

--------------------------------------------------------------------------------



5.    Release. Employee understands and agrees that acceptance of this Agreement
means that, except as stated in paragraph 10, Employee is forever waiving and
giving up any and all claims, demands and liabilities whatsoever, whether known
or unknown, which Employee may have against Employer, its predecessors, parent,
subsidiaries, and related companies, their employees, directors, owners, and
agents (all of these release parties shall be collectively referred to as
"Releasees"), from the beginning of time to the date of this Release, except
those not specifically waived as set forth in Paragraph 10 below, and including
wrongful discharge, breach of express or implied contract, unpaid wages, or
pursuant to any federal, state or local employment laws, regulations,
ordinances, or executive orders prohibiting discrimination based on, inter alia,
age, race, color, sex, national origin, religion, handicap, marital status,
genetic information, familial status, sexual orientation, disability or any
other category protected by federal, state or local law, such as the Age
Discrimination in Employment Act (ADEA), Older Worker Benefits Protection Act,
Title VII of the Civil Rights Act; Equal Pay Act, Title VII of The Civil Rights
Act of 1964, Employee Retirement Income Security Act, Americans with
Disabilities Act; Genetic Information Non-Discrimination Act, Immigration Reform
and Control Act, Family and Medical Leave Act, Fair Credit Reporting Act,
Florida Private Sector Whistleblower Act, Florida Civil Rights Act; Miami-Dade
County’s Human Rights Ordinance, Chapter 11A of the Miami Dade County Code,
Florida’s Workers’ Compensation Retaliation statute, Florida’s Wage
Discrimination laws, Florida’s Wage Payment laws, Florida AIDS Act, Florida
Discrimination on the Basis of Sickle Cell Trait Law, Florida and Federal
Constitutions and any and all other applicable federal, state, and local laws
and regulations prohibiting, without limitation, discrimination in employment,
retaliation, conspiracy, tortious or wrongful discharge, breach of a covenant of
good faith and fair dealing, intentional and/or negligent infliction of
emotional distress, defamation, misrepresentation or fraud, negligence,
negligent supervision, hiring or retention, assault, battery, detrimental
reliance, or any other offense. The foregoing list is meant to be illustrative
rather than exhaustive.
    
6.    Covenant Not to Compete. Employee acknowledges and confirms that he is
bound, and will continue to be bound, by Paragraph 6 of his 2011 Employment
Agreement. Employee expressly agrees and understands that the Protective
Covenants of his 2011 Employment Agreement survive his termination and the
execution of this Agreement. Employee agrees that for a period of one (1) year
from his separation from employment, he will not directly or indirectly through
other Person engage in, enter the employ of, render any servicers to, have any
ownership interest in, nor participate in the financing, operation, management
or control of any Competing Business. "Directly or indirectly through any other
Person engage in” shall include, but not be limited to, any direct or indirect
ownership or profit participation interest in such enterprise, whether as owner,
stockholder, member, partner, joint venture or otherwise, and shall include any
direct or indirect participate in such enterprise as employee, consultant,
director, officer, licensor of technology or otherwise. For purposes of this
Agreement, Competing Business means a Person anywhere in the continental United
States and elsewhere in the world where the Company and its Affiliates engage in
business, or reasonably anticipate engaging in business, on the Separation Date
that at any time during the Period of Employment has competed, or at any time
during the twelve (12) months period following the Separation Date competes,
with the Company or any of its Affiliates in the passenger ship cruise industry.
It being understood that nothing contained herein shall prevent Employee from
owning Two percent or less of any publicly traded stock of any company engaged
in the passenger cruise ship industry. Employee acknowledges that any breach of
this covenant not to compete will cause

2



--------------------------------------------------------------------------------



irreparable harm to Employer. In the event of such breach or threatened breach
by Employee of the provisions of this paragraph or Paragraph 6 of the 2011
Employment Agreement, Employer shall be entitled to an injunction restraining
Employee from rendering services to any person, firm or corporation,
association, partnership or other entity, which is a competitor of Employer.
Employer shall further be entitled to specific performance, including immediate
issuance of a temporary restraining order or preliminary injunction enforcing
this paragraph and Paragraph 6 of the 2011 Employment Agreement. Nothing
contained herein shall be construed as prohibiting Employer from pursuing any
other remedies available to it for such breach or threatened breach against
Employee, including the recovery of damages and in the event Employee fails to
comply with the terms and conditions expressed herein. Employee acknowledges
that Employer is engaged in the passenger ship cruise business throughout the
world and that the marketplace for the Employer's services is worldwide.
Employee further covenants and agrees that the geographic area, length of term
and types of activities restrictions (non-competition restrictions) contained in
his 2011 Employment Agreement are reasonable and necessary to protect the
legitimate business interests of Employer because of the scope of Employer's
business. Notwithstanding this Paragraph 6, Employer acknowledges that
Employee’s spouse currently provides marketing services to A-ROSA in connection
with river cruises in North America.


7.    Non-Solicitation. Employee acknowledges and confirms that he is bound, and
will continue to be bound, by Paragraphs 6.4 and 6.5 of his 2011 Employment
Agreement and agrees that such provision survives his termination and the
execution of this Agreement. Employee agrees that for a period of one (1) year
after the Separation Date, Employee will not, directly or indirectly through any
other Person (a) induce or attempt to induce any employee or independent
contractor of the Company or any Affiliate of the Company to leave the employ or
service, as applicable, of the Company or such Affiliate, or in any way
interfere with the relationship between the Company or any such Affiliate, on
the one hand, and any employee or independent contractor thereof, on the other
hand; (ii) hire any person who was an employee of the Company or an Affiliate of
the Company until twelve months after such individual’s employment relationship
with the Company or such Affiliate has been terminated; (iii) influence or
attempt to influence customers, vendors, suppliers, licensors, lessors, joint
venturers, associates, consultants, agents or partners of the Company or any
Affiliate of the Company to divert their business away from the Company or any
such Affiliate; or (iv) otherwise interfere with, disrupt or attempt to disrupt
the business relationships, contractual or otherwise, between the Company or any
Affiliate of the Company, on the one hand, and any of its or their customers,
suppliers, licensors, lessors, joint venturers, associates, officers, employees,
consultants, managers, partners, members or investors, on the other hand.


8.    Confidentiality and No Disparagement. Employee agrees not to make
critical, negative or disparaging remarks about Employer, its services,
products, employees, officers, directors or agents to others. Employee agrees
and acknowledges that while he was employed, he was exposed to confidential
information of the Employer, and that such information shall at all times remain
the property of the Employer. Employee acknowledges and understands that he will
continue to be bound by Confidential Disclosure Agreement he entered while
employed. Employee warrants that he has not taken any documents, in whatever
form, which contain or represent confidential information or trade secrets of
Employer. Employee agrees to keep the terms and conditions of this Agreement
completely confidential and not to disclose or discuss it with anyone

3



--------------------------------------------------------------------------------



other than 1) Employee's spouse, significant other or immediate family members;
2) Employee's attorney; or 3) Employee's qualified tax advisor. Employer agrees
to respond to all inquiries directed to Lynn White or the current head of Human
Resources at Employer, regarding references for future employment by confirming
job title, final rate of pay, and that termination was through no fault of
Employee.


9.    Future Employment. Employee agrees that he is not now or hereafter
entitled to employment or reemployment with Employer and he agrees not to
knowingly seek such employment, on any basis directly or through an employment
agency. Employee further agrees and acknowledges that should he apply for any
position in contradiction of this paragraph, Employer may ignore such
application and fail to consider it based on this paragraph.


10.    Claims Not Waived. Employee understands that this Agreement does not
waive any claims that they may have: (a) to challenge the validity of the
waivers and releases contained in this agreement under the Older Workers Benefit
Protection Act ("OWBPA") or to exercise any other rights protected by OWBPA; (b)
to compensation for illness or injury or medical expenses under any workers’
compensation statute; (c) to benefits under any benefit plan currently
maintained by Employer for which he may otherwise be eligible; (d) rights under
any law or any policy or plan currently maintained by Employer that provides
health insurance continuation or conversion rights; or (e) to any claim that by
law cannot be released or waived. However, Employee also represents and affirms
by signing below that Employee has no known workplace injuries. Also, Employee
represents and affirms that other than the amounts owed under the terms of this
Agreement, Employee has been paid and/or has received all leave (paid or
unpaid), compensation, wages, bonuses and/or commissions to which Employee may
be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses and/ or commissions are due to Employee. Employee further acknowledges
that while employed he suffered no work related injury or illness.


11.     Government Cooperation. Nothing in this Agreement prohibits Employee
from cooperating with any government agency including, but not limited to, the
U. S. Equal Employment Opportunity Commission.


12.    Non-admission. Employee and Employer both acknowledge and agree that
nothing in this Agreement is meant to suggest that either party has violated any
law or contract or that Employee has any claim against Employer.


13.    Voluntary Agreement. Employee acknowledges and states that he has entered
into this Agreement knowingly and voluntarily.


14.    Recommendation to Consult With an Attorney. Employee acknowledges that he
is advised that he should consult an attorney of his own choice about this
Agreement, and every matter that it covers before signing this Agreement and
that Employee was given ample time to do so


15.    Obligation to Pay Attorneys’ Fees and Costs. Employee understands and
agrees that if he violates the commitments he has made in this Agreement,
Employer may seek to recover

4



--------------------------------------------------------------------------------



any payments and/or benefits provided in this Agreement and that, except as
provided in paragraph 16, he may be held responsible for paying the actual
attorney fees and costs incurred by Employer in enforcing this Agreement or in
defending a claim released by paragraph 5.


16.    Exception to Attorney Fees Obligation. The obligation to pay the
Employer's attorney fees and costs does not apply to an action by Employee
regarding the validity of this Agreement under the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act.


17.    Complete Agreement. Employee understands and agrees that this document
contains the entire agreement between him and Employer relating to his
employment and the termination of his employment, that this Agreement supersedes
and displaces any prior agreements and discussions relating to such matters and
that he may not rely on any such prior agreements or discussions.


18.    Effective Date and Revocation. This Agreement shall not be effective
until eight days after Employee signs it and returns it to Jill Guidicy,
Corporate Counsel, at the Employer's offices. During that seven-day period,
Employee may revoke his acceptance of this Agreement by delivering to Jill
Guidicy, Corporate Counsel, a written statement stating he wishes to revoke this
Agreement or not be bound by it in which case he will not be entitled to receive
any severance pay and benefits.


19.    Final and Binding Effect. Employee understands that if this Agreement
becomes effective it will have a final and binding effect and that by signing
and not timely revoking this Agreement he may be giving up legal rights.


20.    Representations.    By signing this Agreement, Employee represents that
he has read this entire document and understands all of its terms.


21.    21 Day Consideration Period. Employee may consider whether to sign and
accept this Agreement by taking up to twenty-one days (21) from the day he
receives it. If this Agreement is not signed, dated and returned to Jill Guidicy
within twenty-two (22) days, the offer of severance payments and benefits will
no longer be available.


22.    Return of Employer Property. Employee agrees to return immediately any
and all of Employer's property currently in Employee's possession.


23.    Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the state of Florida and the United
States of America without giving effect to the principles of conflicts of law.
Employee hereby submits to the personal and exclusive jurisdiction of the United
States District Court closest to the office of the Employer where he was
employed or the Courts of the State where he was employed, located within County
where he was employed, in any action or proceeding arising out of, or relating
to, this Agreement (whether such action arises under contract, tort, equity or
otherwise). Employee hereby irrevocably waives any objection which Employee now
or hereafter may have to the laying of venue or personal

5



--------------------------------------------------------------------------------



jurisdiction of any such action or proceeding brought in said courts. In the
event of any dispute or controversy in any way arising under or in connection
with or under this Agreement, the Parties shall first promptly try in good faith
to settle such dispute or controversy by mediation under the applicable rules of
the American Arbitration Association before resorting to arbitration. In the
event such dispute or controversy remains unsolved in whole or in part for a
period of thirty (30) days after it arises, the parties will settle any
remaining dispute or controversy exclusively by arbitration conducted by Miami
Dade County, Florida in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. All administration fees and
arbitration fees shall be paid solely by Employer.


24.    Amendment. This Agreement may not be modified, altered or changed except
in writing and signed by both parties wherein specific reference is made to this
Agreement.
25.    Entire Agreement. No prior or contemporaneous oral or written agreements
or representations may be offered to alter the terms of this Agreement which
represents the entire agreement of the parties with respect to the subject
matter hereof.
26.    Signatures. This Agreement may be executed in counterparts, any such copy
of which to be deemed an original, but all of which together shall constitute
the same instrument.
27.    Assignment. Employer and Releasees have the right to assign this
Agreement, but Employee does not. This Agreement inures to the benefit of the
successors and assigns of the Employer, who are intended third party
beneficiaries of this Agreement.
28.    Stock Option Forfeiture. Employee hereby forfeits any and all right,
title and interest in existing stock options, both vested and unvested, that
were granted to Employee during his employment by Prestige Cruises
International, Inc.


EMPLOYEE IS ADVISED THAT EMPLOYEE HAS TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT, AND SEVEN (7) CALENDAR DAYS TO REVOKE AFTER EXECUTION. EMPLOYEE
IS HEREBY ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY OF EMPLOYEE'S CHOICE
PRIOR TO EXECUTION OF THIS AGREEMENT.
EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.
EMPLOYEE FREELY AND KNOWINGLY ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE,
SETTLE AND RELEASE ALL RELEASABLE CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST
EMPLOYER.
SIGNATURE PAGE FOLLOWS.

6



--------------------------------------------------------------------------------





Agreed to and accepted by Mark Conroy            PRESTIGE CRUISE SERVICES, LLC
who is referred to throughout this Agreement as         By: /s/ Kunal Kamlani
Employee:                            Name: Kunal Kamlani
Title: President
/s/ Mark Conroy                 Date: November 9, 2012
Mark Conroy
Dated: November 9, 2012




Agreement was given to Mark Conroy on Tuesday, October 24, 2012


THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

7



--------------------------------------------------------------------------------





Exhibit A


I, Mark Conroy, effective January 30, 2013, forever waive and give up any and
all claims, demands and liabilities whatsoever, whether known or unknown, which
I may have against Prestige Cruise Services, LLC, its predecessors, parent,
subsidiaries, and related companies, their employees, directors, owners, and
agents (all of these release parties shall be collectively referred to as
"Releasees"), from the beginning of time to the date of this Release, except
those not specifically waived as set forth below, and including wrongful
discharge, breach of express or implied contract, unpaid wages, or pursuant to
any federal, state or local employment laws, regulations, ordinances, or
executive orders prohibiting discrimination based on, inter alia, age, race,
color, sex, national origin, religion, handicap, marital status, genetic
information, familial status, sexual orientation, disability or any other
category protected by federal, state or local law, such as the Age
Discrimination in Employment Act (ADEA), Older Worker Benefits Protection Act,
Title VII of the Civil Rights Act; Equal Pay Act, Title VII of The Civil Rights
Act of 1964, Employee Retirement Income Security Act, Americans with
Disabilities Act; Genetic Information Non-Discrimination Act, Immigration Reform
and Control Act, Family and Medical Leave Act, Fair Credit Reporting Act,
Florida Private Sector Whistleblower Act, Florida Civil Rights Act; Miami-Dade
County’s Human Rights Ordinance, Chapter 11A of the Miami Dade County Code,
Florida’s Workers’ Compensation Retaliation statute, Florida’s Wage
Discrimination laws, Florida’s Wage Payment laws, Florida AIDS Act, Florida
Discrimination on the Basis of Sickle Cell Trait Law, Florida and Federal
Constitutions and any and all other applicable federal, state, and local laws
and regulations prohibiting, without limitation, discrimination in employment,
retaliation, conspiracy, tortious or wrongful discharge, breach of a covenant of
good faith and fair dealing, intentional and/or negligent infliction of
emotional distress, defamation, misrepresentation or fraud, negligence,
negligent supervision, hiring or retention, assault, battery, detrimental
reliance, or any other offense. The foregoing list is meant to be illustrative
rather than exhaustive. I understand that this Release does not waive any claims
that I may have: (a) to challenge the validity of the waivers and releases
contained in my Separation Agreement under the Older Workers Benefit Protection
Act ("OWBPA") or to exercise any other rights protected by OWBPA; (b) to
compensation for illness or injury or medical expenses under any workers’
compensation statute; (c) to benefits under any benefit plan currently
maintained by PCS for which I may otherwise be eligible; (d) rights under any
law or any policy or plan currently maintained by PSC that provides health
insurance continuation or conversion rights; or (e) to any claim that by law
cannot be released or waived. However, I also represent and affirm by signing
below that I have no known workplace injuries. Also, I represent and affirm that
other than the amounts owed under the terms of the Separation Agreement, I have
been paid and/or have received all leave (paid or unpaid), compensation, wages,
bonuses and/or commissions to which I may be entitled and that no other leave
(paid or unpaid), compensation, wages, bonuses and/ or commissions are due to
me. I further acknowledge that while employed I suffered no work related injury
or illness. This Release shall not be effective until eight days after I sign it
and return it to Jill Guidicy, Corporate Counsel, at the Employer's offices.
During that seven-day period, I may revoke this Release by delivering to Jill
Guidicy, Corporate Counsel, a written statement stating I wish to revoke this
Release or not be bound by it in which case I will not be entitled to receive
any severance pay and benefits.



8



--------------------------------------------------------------------------------





Agreed to and accepted by Mark Conroy         PRESTIGE CRUISE SERVICES, LLC
who is referred to throughout this Agreement as      By: /s/ Jill Guidicy
Employee:                         Name: Jill Guidicy
Title: President
/s/ Mark Conroy           Date: January 31, 2013
Mark Conroy
Dated: January 31, 2013


THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.



9

